Title: From John Adams to Benjamin Stoddert, 18 October 1799
From: Adams, John
To: Stoddert, Benjamin



privateSirTrenton Oct 18th 1799

I beg the favor of your ideas of the information and recommendations necessary or proper to be made to congress at their approaching session. Your observations on the mission to France, the rebellion in Pensylvania, the negotiations with St Domingo, the interuption of the board of commissioners & every other subject will be agreeable, but particularly every thing you judge proper to say on the subject of the navy, its operations, successes, future prospects and improvement. Will it be necessary to mention particularly the capture of the Insurgente? Your early complyance will much oblige your faithful humble servant
